Mr. Justice McBride
delivered the opinion of the court.
No disputed questions of law arise in this case. Granting every legal contention of appellant, we think the evidence clearly justifies the findings of the circuit court, which heard at first hand the testimony of the witnesses, and was therefore much more competent to judge of the value to be given to it than we are from the record, which, however, has been carefully examined. A discussion of the testimony in detail would serve no useful purpose, and is therefore omitted. The decree of the circuit court is affirmed. Affirmed.